FILED IN
                                                  The Court of Appeals
                                                      Sixth District
        RECEIVED lr*                                  m, * 0 onir
      The Court of Appeals                           'JUL I *• iU ID
          Sixth District
                                                                             MAY 27,   2015
         MAY 2 9 2015                              Texarkana, Texas
                                                 Debra K. Autrey.CGte'rk
  T^aikana^exa^ppELLATE
 Debra                     CASE CASE
       Aulrey, Cle^ TRIAL C0URT NUMBERNUMBER
                                        06-15-0026-CV
                                             80g96

ROBERT YURIK                                                  - PLAINTIFF

             VS.                                               .         •


STONEBRIDGE LIFE             INSURANCE COMPANY

             AND                                                    DEFENDANTS
                                                                \

ERNESTINE          PHILLIPS




THIS DOCUMENT AND ITS CONTENTS SHALL SERVE AS A PRO SE
APPEALLATE BRIEF WITH REGARD TO THE ABOVE REFERENCED CASE
NUMBER(S). ROBER YURIK, THE PLAINTIFF IN THE APPELLATE PHASE OF
THIS CASE (APPELLANT, IS SUBMITTING THE ARGUMENT OF APPEAL AS
PRO    SE.
                           TABLE   OF   CONTENTS




1.    STATEMENT OF FACTS

2.   ARGUMENT

3.   CONCLUSION

4.   CERTIFICATE OF SERVICE
                             STATEMENT OF   FACTS

THIS CASE WAS BROUGHT BEFORE THE HUNT COUNTY, TEXAS, COURT
SYSTEM AS A RESULT OF A DISPUTE BY ROBERT YURIK TO THE DECISION
BY STONEBRIDGE LIFE INSURANCE COMPANY REGARDING PAYOUT ON LIFE
INSURANCE POLICY NUMBER 72L4794438 FOR DARLENE I TRAINOR.



THE DECISION OF JUDGE ANDREW BENCH,         196TH JUDICIAL DISTRICT
COURT IN HUNT COUNTY, WAS TO PAY THE REMAINING AMOUNT OF
$5,000.00 DUE TO ERNESTINE PHILLIPS, THE MOST RECENT BENEFICIARY
ON RECORD WITH STONEBRIDGE LIFE INSURANCE COMPANY.




MR YURIK MAINTAINS THE OPINION, THAT, DUE TO NUMEROUS UNCLEAR
INFORMATION ON THE BENEFICIARY CHANGE FORM LAST SUBMITTED PRIOR
TO MS.    TRAINOR'S DEATH,    IT IS IMPOSSIBLE TO ACCEPT AND
INCORPORATE THE ,FORM AS VALID.

SEVERAL AREAS OF THE FORM WERE DISCUSSED;:

THE QUESTIONABLE HANDWRITING IN GENERAL AS COMPARED TO PRIOR
BENEFICIARY CHANGE FORMS AND OTHER LEGAL DOCUMENTS COMPLETED AND
SIGNED BY MS.    TRAINOR;

SCRATCHED OUT    INFORMATION WITH NO      INITIALS   INDICATING THE
ACKNOWLEGEMENT OF THE CHANGE;

THE DATE SIGNED BY THE BENEFICIARY AT THE BOTTOM OF THE FORM HAS
NO RECOGNIZABLE FORMAT TO INDICATE WHEN THE FORM WAS COMPLETED
FOR SUBMISSION




ALTHOUGH THE DATES WERE DISCUSSED AND DISPUTED,           NO FORMAL ANSWER
WAS    GIVEN BY THE COURT REGARDING THE      NUMBERS   ENTERED AS    "DATE"
BY    THE BENEFICIARY TO    MEMORIALIZE   THE FORM

THE    COURT RULED THAT BECAUSE NO HANDWRITING EXPERT WAS           AVAILABLE
TO DISPUTE THE HANDWRITING ON THE FINAL DOCUMENT,           IT WAS NOT A
VALID ARGUMENT

THE DECISION TO PAY THE LAST RECORDED BENEFICIARY WAS ENTERED BY
THE    COURT

THESE FACTS AS SUBMITTED ARE ENTERED INTO THE FORMAL TRANSCRIPT
OF TRIAL CASE NUMBER 80896.
                              ARGUMENT




THE BENEFICIARY CHANGE FORM IS AN INSTRUMENT TO RECORD CHANGES
MADE TO THE LIFE INSURANCE POLICY, BUT EQUALLY AS IMPORTANT, TO
DETERMINE WHEN THOSE CHANGES SHOULD BE ENFORCED.



IN THIS CASE, THE TRIAL JUDGE STATED THAT THE NUMBERS ENTERED
INTO THE "DATE" SECTION AT THE BOTTOM AREA OF THE FORM NEAR THE
                                                                      i*f#C
SIGNATURE ARE, IN HIS OPINION, SIMPLY A STRING OF NUMBERS NOT
REPRESENTING ANY DATE FORMAT.                                         • *»\&h


THE BENEFICIARY CHANGE FORM CONTAINS A CLAUSE AT THE BOTTOM

"I understand that this'Beneficiary Change, after it has been
recorded by the Company, will take effect as of the date I
signed the request.   "

ALTHOUGH THIS DATE WAS DISCUSSED, IT WAS NOT CONSIDERED IN THE
COURT'S DECISION.




SINCE THIS STATEMENT IS USED TO ENFORCE THE DATE TO BE
EFFECTIVE,   IT IS IMPERATIVE TO KNOW WHAT DATE MS. TRAINOR SIGNED'
THE FORM. IT IS IMPOSSIBLE TO KNOW THIS, AS PREVIOUS LEGAL
DOCUMENTS SIGNED BY MS. TRAINOR WERE NOT IN THIS FORMAT, AND
THERE IS NO WAY TO DECIPHER WHAT DATE WAS INTENDED.

IT IS MR. YURIK'S OPINION THAT THIS FORM SHOULD NEVER HAVE BEEN
ENTERED AS VALID, AND RESPECTFULLY REQUESTS THAT THIS FORM BE
RULED INVALID; AND THE PREVIOUS BENEFICIARY CHANGE FORM, WITH A
VALID, RECOGNIZABLE DATE FORMAT, REMAIN AS THE LAST SURVIVING
FORM AT THE TIME OF DARLENE I TRAINOR'S DEATH.
                           CONCLUSION




THE APPELLANT REQUESTS THAT THIS COURT REVERSE THE FINAL
JUDGEMENT ENTERED BY THE TRIAL JUDGE ANDREW BENCH AND ENTER -
ORDERS TO INVALIDATE THE MOST RECENT BENEFICIARY CHANGE FORM
ENTERED INTO RECORD BY STONEBRIDGE LIFE INSURANCE COMPANY.
                                   CERTIFICATE OF SERVICE


I HEREBY CERTIFY THAT A COPY HAS BEEN FURNISHED TO STONEBRIDGE LIFE INSURANCE COMPANY
AND ERNESTINE PHILLIPS BY MAIL DELIVERY ON MAY 28, 2015.




                                           ROBERT YURIK

                                           1004 JERNIGAN STREET

                                           COMMEjtfgi, 7EXA£754:
                                           BY:

                                                 ROBERT YURIK